FILED
                            NOT FOR PUBLICATION                             AUG 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOAQUIN LESO FERNANDEZ,                          No. 10-56012

               Petitioner - Appellant,           D.C. No. 5:07-cv-01665-DDP-
                                                 RNB
    v.

JAMES A. HARTLEY,                                MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

      California state prisoner Joaquin Leso Fernandez appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fernandez contends that there was insufficient evidence to sustain his

conviction of second degree murder as the natural and probable consequence of the

assault on the victim. We conclude that the state court’s decision rejecting this

claim was not contrary to or an unreasonable application of clearly established

federal law. See 28 U.S.C. § 2254(d); see also Jackson v. Virginia, 443 U.S. 307,

319 (1979).

      AFFIRMED.




                                          2                                    10-56012